BOOTH, Judge.
This cause is before us on appeal from agency action dismissing a petition to have a rule declared invalid. The petition alleges that letters of C. P. Stafford, Executive Director of the Florida Real Estate Commission, to appellant state what is in effect an agency rule which has not been adopted and is, therefore, invalid. These letters state that the provisions of Florida Statutes § 475.482, Real Estate Recovery Fund, apply to those whose licenses have been placed in inactive status as well as to those having active status. On this basis, the Commission had required that petitioner, whose license is on inactive status, pay the annual $3.50 fund fee in addition to the regular license fee.
We find that the Commission has followed the statute and that the matter does not require adoption of a rule. The statute refers to “licenses” for brokers and for salesmen, and makes no distinction between active and inactive licenses.1 Nor does the stated purpose of the fund lead to the conclusion that there should be no contribution by holders of inactive licenses. Such licensees may choose to return to active status at any time. They have an interest in maintaining their profession and the public’s estimate thereof in the interim. Contribution to the Real Estate Recovery Fund aids these objectives. Thus, the plain wording of the statute, its stated objective and the Commission’s practice in applying the statute are in accord. Adoption of a rule under these circumstances is unnecessary.
Accordingly, the order below is affirmed.
MILLS, C. J., and McCORD, J., concur.

. Florida Statutes § 475.482, in part:
475.482 Real Estate Recovery Fund-There is created the Florida Real Estate Recovery Fund as a separate account in the Professional Regulation Trust Fund.
(1) The Florida Real Estate Recovery Fund shall be disbursed as provided in s. 475.484, on order of the board, as reimbursement to any person or corporation who is adjudged by a court of competent jurisdiction to have suffered monetary damages by reason of any of the following acts committed as a part of transaction involving the sale of real property in this state by any broker or salesman who was licensed under the provisions of this chapter at the time the alleged act was committed:



(2) A fee of $3.50 per annum shall be added to the license fee for both new licenses and renewals of licenses for brokers, and a fee of $1.50 per annum shall be added for new licenses and renewals of licenses for salesmen. This fee shall be in addition to the regular license fee and shall be deposited in or transferred to the Real Estate Recovery Fund.